Mr. President, may I first of all address to you, on behalf of the delegation of Romania, our most cordial congratulations on your election to the lofty post of President of the twenty-seventh session of the General Assembly of the United Nations. To see the Chair occupied by a representative of socialist Poland, with which Romania maintains brotherly relations and co-operates fully in every field, is for us a matter of particular satisfaction. I wish you complete success in the discharge of the lofty mission which has been entrusted to you and I wish to assure you of the complete co-operation of the delegation of Romania.
30.	At the same time, I should like to express the appreciation of the delegation of Romania to your eminent predecessor, Mr. Adam Malik, Minister of Foreign Affairs of Indonesia.
31.	I also wish to avail myself of this opportunity to tell the Secretary-General, Mr. Kurt Waldheim, of our great respect for him, and of the esteem we have for him because of his activities in the service of strengthening the Organization and increasing its role in international life.
32.	I should also like to pay a tribute to U Thant for his untiring efforts and his devotion to the purposes and principles of the United Nations Charter.
33.	The participation of the Socialist Republic of Romania in international activities is based on a scientific analysis of the major changes taking place on the world stage and of the shifts occurring within the social and political forces which shape the development of the world today.
34.	Indeed, an objective analysis of inter-State relations reveals an increase in the strength and the prestige of the socialist countries, the ever-growing affirmation of the States engaged on the road of independent development and of other peace-loving countries, and the rising influence of peoples and public opinion on international events. At the same time, we cannot neglect the significant changes taking place in the relative share of various countries in international life as a result of the technological and scientific revolution. The participation of small and medium-sized countries is being intensified. Those countries are highly interested in an effective participation in debating and solving the major world problems for the benefit of all peoples. All these changes convincingly show that the old imperialist policy of force and diktat is consistently losing ground and that there are ever better prospects for bringing about a new policy and new relations between States so as to avoid a conflagration and to establish a lasting peace. To lay a new and democratic basis for relations between States implies the recognition and integral application at all times by all States in respect of each and every one of the fundamental principles of international law, that is to say, complete equality of rights, national independence and sovereignty, non-interference in domestic affairs, mutual benefits, non-recourse to force or to the threat of force and the right of peoples freely to decide their own destiny.
35.	The entire foreign policy of Romania consistently reflects those principles. Our country places at the center of its policy the intensification of friendly relations and all types of co-operation with socialist countries. It is constantly widening its co-operative relations with countries that have embarked on the road of independent development and it is broadening its relations on many levels with all States in the world.
36.	In the conditions of our contemporary world, all nations have the right to participate and have an equal interest in the solution of the major problems which confront mankind. This makes it imperative that possibilities be created so that all States, irrespective of their strength, size, potential or social system, may directly participate in choosing the ways and means of doing so and in implementing measures capable of ensuring the general progress of mankind in an atmosphere of peace and understanding. Harmonizing efforts towards the achievement of these common goals requires the establishment of broad co-operation among States and the continuous improvement of forms and methods of co-operation and of their efficiency.
37.	In this respect, the United Nations and its specialized agencies have a particularly important role to play, as bodies called upon to stimulate co-operation, to work out standards to govern relations between States and to ensure their implementation.
38.	It is undeniable that for some time we have witnessed a process of increasing the role of the United Nations in international life. That is an eminently positive development which should be welcomed by all of us. Nevertheless, one cannot fail to note that, at the same time and many events bear witness to this there is a growing demand on the part of Member States that the United Nations role be further strengthened. Sometimes disappointments as well as justified apprehensions are felt in connexion with a certain erosion of the prestige of our Organization. It is a matter of public notoriety that many resolutions that have been adopted in this forum have not gone beyond a declaration of intent and have not led to effective measures that have a determining influence on the course of international life. Obviously, this is a very disturbing situation, since, given the responsibilities that we have towards peoples, we cannot afford to meet every year to discuss fundamental problems while the results of those discussions are minor and often lack in finality and effectiveness.
39.	From this high rostrum the Government of the Socialist Republic of Romania addresses to all States and Governments of the world a pressing appeal to contribute their best to increase the effectiveness of the United Nations and to raise its role in building a world of peace and coexistence based on understanding, friendship and international co-operation free from the specter of animosity and suspicion.
40.	As stated by the President of the State Council, Nicolae Ceausescu:
"Romania has always felt that the United Nations is called upon to act in such a manner as to favor multilateral co-operation among all nations of our planet, to promote in international life relations based on full equality of rights, which would exclude the use or the threat of force in relations among States. In our opinion, in present circumstances the United Nations can exercise a more important role in this regard."
41.	Is is precisely these imperatives of our time and the responsibility that is incumbent upon us as Members of an Organization in which peoples have placed so much hope that prompted the Government of Romania to request inclusion in the agenda of the twenty-seventh session of the General Assembly of an item entitled, "Strengthening of the role of the United Nations with regard to the maintenance and consolidation of international peace and security, the development of co-operation among all nations and the promotion of the rules of international law in relations between States". We wish to express our satisfaction at the fact that, thanks to your support this proposal has become an item on the agenda of the plenary Assembly [item 24].
42.	Our initiative proceeds from the widely recognized need for the United Nations to act more firmly for the achievement of the goals inscribed in the Charter and for the observance and universal implementation of the fundamental principles of international law, and to see to it that all States refrain in their relations from the use or threat of force, from any pressure or constraint. The initiative also proceeds from the need to encourage the settlement of existing or potential disputes between States exclusively by peaceful means.
43.	It is absolutely imperative that, in the fulfillment of its essential task to maintain and strengthen peace, the United Nations should contribute effectively to preventing and eliminating hotbeds of tension and conflict, to securing the conditions required for the free and independent development of all Member States, and to preventing the violation on any pretext of the sovereignty of any of them.
44.	Any infringement of the independence and sovereignty of a State must be regarded as incompatible with the purposes and principles of the United Nations Charter and as entailing appropriate consequences and measures. The Organization is also bound to contribute in a more substantial way to the achievement of disarmament, the liquidation of colonialism and neo-colonialism and the reduction of existing gaps, and give greater support to the efforts of the developing countries with a view to ensuring their economic and social progress.
45.	In the last decades there have been deep transformations in the configuration of our contemporary world. The effectiveness of United Nations action depends to the largest extent on the Organization's ability adequately to express the realities of our time. Consequently, the forms of activity and the very structure of the Organization should reflect these new realities. It is in this context that the need is felt to ensure the widest possible participation of States, by virtue of the principle of universality, in the elaboration and implementation of decisions relating to problems of general interest, in all the activities of the Organization, and in securing a more judicious representation of all States in United Nations bodies. This approach, we are convinced, is fully in accord with the spirit and objectives of the United Nations Charter.
46.	The delegation of Romania is convinced that consideration in plenary meetings of the item proposed by our country will provide an opportunity for a full debate on the most effective ways and means to strengthen the role of the United Nations in promoting international peace, security and co-operation. With that purpose in mind, the Romanian delegation is willing to work together with other delegations so that by joint efforts we may reach specific conclusions and suggest concrete measures apt to promote the achievement of the above-mentioned goals.
47.	The Government of Romania, as is well known, attaches particular importance to the problem of strengthening international security. As we see it, consideration of this item at the present session should give new impetus to the implementation of the Declaration on the Strengthening of International Security [resolution 2734 (XXV)] in all its provisions and, at the same time, should lead to the consideration and adoption of new measures capable of securing the elaboration of a common code of behavior to guide the members of the international community.
48.	Bearing in mind the specific mutations and phenomena of our time and the most pressing requirements of international life that make indispensable the strengthening of international legality, Romania' believes that it is an imperative necessity to reach an agreement of a universal nature to consecrate the higher commandments of conduct and actions in inter-State relations, as well as the fundamental rights and duties of States. In our opinion, such a code should firmly proclaim the need to respect the sacred right of each nation to free existence, to sovereignty and independence, to peace and security; should reaffirm the obligation of all States to respect the right of each nation freely to decide its own destiny according to its interests and without any outside interference; should recognize the right of all States to self-defense by all means, including military means, against any attempt to violate their sovereignty and national independence; should recognize and establish the principle that no problem of interest to different States can be settled without the direct participation of and respect for the interests of all parties concerned; and should proclaim that any violation of the principles which should govern international relations and any interference in the affairs of other States would be regarded as acts contrary to peace and as offenses against the cause of international co-operation. All countries must solemnly reaffirm their obligation not to resort to the use or threat of force against another State. The Powers possessing nuclear weapons should undertake a commitment not to use or threaten to use those weapons against any State or in any circumstances.
49.	At this session we are pleased to note an evolution towards detente that is asserting itself in an ever more manifest manner throughout the world. We are witnessing a process of a vast increase, on all continents, of international contacts, meetings and negotiations, in which States that for a long time had no dialog whatsoever are also participating. Thus we come to the conclusion that mankind is more and more aware of the fact that the only way to settle disputes is to negotiate with a view to reaching political solutions to all problems, no matter how difficult they might be.
50.	Despite this positive development, it would be dangerous to be misled by the illusion that the problems facing mankind today have been or are on the way to being finally settled. We cannot afford to ignore or underestimate the gravity and the degree of harmfulness of certain military conflicts and hotbeds of tension that still persist in the world.
51.	The Romanian Government resolutely demands that the flames of war in IndoChina be extinguished, that United States intervention against the heroic VietNamese people cease, that the bombings and other military actions stop and that United States troops be totally withdrawn, so as to enable this people, as well as the Cambodian and Laotian peoples, freely to solve their problems without any outside interference.
52.	We support the declaration of the Provisional Revolutionary Government of the Republic of South Viet-Nam of 11 September 1972, a document also widely supported by the Government of the Democratic Republic of Viet-Nam, which represents a new, constructive initiative aimed at the political settlement of the VietNamese problem within the framework of the Paris talks. We likewise support the initiatives of the Royal Government of National Union of Cambodia and those of the Patriotic Front of Laos.
53.	While expressing its deep concern regarding the persistence of the state of tension in the Middle East, Romania favors a political solution of that conflict on the basis of Security Council resolution 242 (1967), requiring the withdrawal of Israeli troops from the occupied Arab territories and assuring the integrity and sovereignty of every State in the area. At the same time, we consider we must act so as to find a solution to the problem of the Palestinian population in accordance with its legitimate interests and ensure appropriate conditions for its independent development.
54.	The Romanian Government reasserts its position that no State has the right to raise territorial claims over other States under the pretext that this corresponds to its own needs of security and sovereignty. The security and sovereignty of a State cannot be ensured by territorial conquests but solely through a policy of friendship and peace with all neighboring States.
55.	Romania highly appreciates the political initiative of the Democratic People's Republic of Korea which makes it possible to reach agreements that open up the road to normalization of relations between North and South Korea, to their peaceful and democratic reunification without any outside interference and to a unitary development of the Korean nation. Our Organization must also reach appropriate conclusions and act in support of this process.
56.	In keeping with the fundamental interests of all peoples, Romania attaches particular attention to the achievement of general disarmament and in the first place of nuclear disarmament.
57.	In view of the seriousness of this problem we are bound to state that, unfortunately, the negotiations that have been going on in Geneva for years have not produced results on a level with expectations. Without underestimating the significance of certain agreements on partial or collateral problems, we consider that too little has been achieved as far as the implementation of real measures of disarmament is concerned.
58.	The Romanian Government is of the opinion that we must resolutely strive towards effective actions with a view to stopping the arms race, freezing and gradually reducing military budgets, establishing a concrete program to ban the use of thermonuclear weapons and other weapons of mass destruction, halting the production, and liquidating the stockpiles, of such arms, adopting effective measures to dismantle foreign military bases and to secure the withdrawal of troops from the territories of other States. Furthermore, we must take these practical steps leading to a gradual reduction of national armed forces and the abolition of military blocs.
59.	Romania has constantly urged the convening of a world disarmament conference and is resolutely working for this. We conceive of such a conference as a high governmental forum with general competence in the field of disarmament for debates and negotiations on the basis of universal participation. The Romanian Government considers that it would be appropriate for the General Assembly at its present session to adopt a decision on the convening of the conference under the auspices of the United Nations and that preliminary organizational provisions should be adopted so as to pave the way for practical preparations and for convening the conference at the earliest possible time.
60.	In addition, the Romanian Government believes that the entire activity of the Geneva Conference of the Committee on Disarmament should be improved and expanded, made democratic and submitted to effective control on the part of world public opinion.
61.	The evolution of political life in Europe has brought to light in the last few years the possibility of establishing new relations among the States of that continent and of achieving European security. As a European country, Romania has made its contribution to the improvement of the political climate on the continent, and has supported the positive steps taken towards recognition and respect for the realities in Europe and towards complete normalization and multilateral development of inter-European relations.
62.	These positive trends should be continued and extended by establishing normal relations, in accordance with international law, with the two German States, as well as between the two German States themselves, and by admitting the German Democratic Republic and the Federal Republic of Germany as Members with equal rights to the United Nations and other international bodies.
63.	It is the view of the Romanian Government that European security requires the setting up of a system of clear obligations on the part of all States, and the adoption of concrete measures aimed at ruling out any act of the use or threat of force, pressure or constraint in relations among States in Europe. Such a system should guarantee the free and independent development of all countries, in accordance with the will of their peoples, as well as wide co-operation devoid of any barriers, on the basis of the principles of international law.
64.	It is with those aims in mind that adequate preparations should be made for a conference on co-operation" and security in Europe, to be convened as early as possible. That conference must be a democratic forum for all interested States to discuss and must adopt measures aimed at setting up new relations on the European continent, establishing appropriate conditions to overcome the present division into opposing military blocs, and creating a climate of understanding, good neighborliness and co-operation in every field of political, economic and social life.
65.	It is in that context that efforts have been made towards closer co-operation among the Balkan States. Romania, which since 1957 has submitted proposals to this end, considers that it would be useful to prepare a meeting of representatives of the Balkan countries to discuss the question of transforming the Balkans into a zone of peace, co-operation and good neighborliness, and to reach agreement on the principles of economic, political, scientific and cultural co-operation among the Balkan countries.
66.	The establishment of a European security system, as well as the conclusion of agreements on a subregional level, would open the way to the establishment of new relations on the continent. It is our belief that such relations would constitute a significant contribution to the general cause of strengthening peace and security in the world, and would have a considerable and particularly favorable effect on international life as a whole.
67.	The Romanian people follows with feelings of deep solidarity the just struggle of the peoples of Africa and other continents for the preservation of their national entity and the abolition of the vestiges of colonial domination.
68.	The resolute and consistent way in which Romania has always sided with peoples fighting for their liberation or concentrating their efforts on achieving political and economic independence enjoyed significant recognition in the warm and enthusiastic welcome given to the President of the State Council of Romania, Nicolae Ceausescu, on the occasion of the visit he paid this year to eight African States. That welcome eloquently demonstrated the feelings of friendship, esteem and solidarity binding the Romanian people and the peoples of the great African continent. That visit enabled the Romanian messengers to see for themselves the magnitude of the energy resources and creative capacity of those peoples, and the influx of fresh and constructive forces they can bring to the community of nations.
69.	Romania grants active political, diplomatic and material support to the national liberation movements of the peoples of Guinea (Bissau), Angola, Mozambique, Namibia and other Territories, and to the anti-colonialist struggle of peoples to conquer and consolidate their independence as States. We consider that new actions should resolutely be taken in order fully to implement the Declaration on the Granting of Independence to Colonial Countries and Peoples [resolution 1514 (XV)]. To that end, international recognition of the national liberation movements and the drawing up of concrete programs by the United Nations and its specialized agencies so as to give those movements material support would be of particular significance. It is also necessary for the United Nations to condemn in no uncertain terms the repression by the colonial Powers of the national liberation movements and to draw up practical measures for the prompt cessation of colonial domination and the proclamation of the independence of oppressed peoples.
70.	We resolutely condemn the policy of apartheid and racial discrimination practiced by the racist minority regimes of South Africa and Rhodesia. We are in favor of the adoption of effective measures aimed at eliminating all forms of propagation of racism, prohibiting the instigation of hatred and discord among peoples, and banning propaganda against peace and humanity.
71.	Underdevelopment represents one of the most important and grave problems bf contemporary society, one on whose solution the peace, progress and prosperity of the entire world depend.
72.	The problem of eliminating the wide gap between the industrialized and the developing countries has at present acquired a world-wide dimension. For many long years we have been witnessing the tragic situation of a world where underdevelopment continues to worsen while vast material resources are wasted for military ends.
73.	The international community, the United Nations and its specialized agencies are called upon to undertake action and to carry out programs to support more energetically the efforts of developing countries in order to ensure maximum development of their natural and human resources.
74.	The multiplication of international economic relations and the development of exchanges of material and spiritual values among all States of the world in a spirit of equity and irrespective of their level of development or their social-political systems respond to an objective necessity of the contemporary age and constitute a fundamental prerequisite for universal progress.
75.	Bearing in mind these realities, Romania, in view of the fact that it is itself a developing socialist country, consistently declares itself in favor of the intensification of international co-operation, which can accelerate the economic and social progress of all countries and, in the first place, of the countries which strive to liquidate the heavy heritage of the past. My country gives it support to all constructive actions undertaken within the framework of the United Nations and to the recommendations of UNCTAD.
76.	My country, on whose initiative the Declaration on the Promotion among Youth of the Ideals of Peace, Mutual Respect and Understanding between Peoples was adopted in 1965 [resolution 2037(XX)], continues to believe that a major concern of the international community should be an in-depth consideration of the complex problems of the young generations and the establishment of the necessary structures in order that youth may take an effective part in the economic and social development of peoples and have the possibility to express its opinions on all the essential questions of contemporary life.
77.	These are the guiding principles and the fundamental options of socialist Romania in foreign affairs. It is in this spirit that Romania will ceaselessly work in order that the United Nations may make an increasingly active and effective contribution to the common endeavors of peoples to build a world where all nations, free and equal in rights, will be able to fulfill their legitimate aspirations to peace, well-being and progress.
